 

Exhibit 10.2

 

Loan No. 1019350

 



LIMITED GUARANTY

 

THIS LIMITED GUARANTY (this “Guaranty”) is made as of October 31, 2019, by
BROOKFIELD DTLA HOLDINGS LLC, a Delaware limited liability company (“Guarantor”)
in favor of Wells Fargo Bank, National Association, as Administrative Agent on
behalf of the Lenders (together with its successors and assigns, “Administrative
Agent”) and each of the Lenders party to the Loan Agreement (as defined below).

 

R E C I T A L S

 

A.Pursuant to the terms of that certain Loan Agreement dated of even date
herewith by and between Maguire Properties – 777 Tower, LLC, a Delaware limited
liability company (“Borrower”), Administrative Agent, Wells Fargo Securities,
LLC, as Sole Lead Arranger and Sole Bookrunner, and the Lenders party thereto
(as amended, restated or otherwise modified from time to time, the “Loan
Agreement”), the Lenders have agreed to make a loan to Borrower in the maximum
principal amount of Two Hundred Sixty-Eight Million Six Hundred Thousand and
00/100 Dollars ($268,600,000.00) (the “Loan”) for the purposes specified in the
Loan Agreement, said purposes relating to 777 South Figueroa Street, Los
Angeles, California, as more particularly described therein (the “Property”).
The Loan Agreement provides that the Loan shall be evidenced by one or more
promissory notes (as amended, restated or otherwise modified from time to time,
the “Notes”) executed by Borrower and payable to the order of the Lenders party
to the Loan Agreement, in the aggregate principal amount of the Loan and shall
be secured by the Deed of Trust and by other security instruments, if any,
specified in the Loan Agreement.

 

B.Guarantor owns an indirect interest in Borrower, has an indirect financial
interest in the Property as a result thereof and will benefit from Lenders
making the Loan to Borrower.

 

C.Initially capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to such terms in the Loan Agreement.

 

THEREFORE, to induce Administrative Agent and the Lenders to enter into the Loan
Agreement and to make the Loan, and in consideration thereof, Guarantor
unconditionally guarantees and agrees as follows:

 

1.PAYMENT GUARANTY; INTEREST RATE PROTECTION AGREEMENT. Guarantor hereby
guarantees and agrees that it shall be liable to Administrative Agent and the
Lenders for the entire principal sum outstanding under the Note, together with
accrued interest and other amounts payable thereunder and under all of the Loan
Documents, as such amount shall be outstanding from time to time, (together with
Guarantor’s obligations under Section 2 of this Guaranty, the “Guaranteed
Obligations”), if (1) a voluntary bankruptcy or insolvency proceeding of
Borrower is commenced, or joined in, by Borrower or any successor or assign, (2)
an involuntary bankruptcy or insolvency proceeding of Borrower, or any successor
or assign, is commenced by any party Controlling, Controlled by or under common
Control with Borrower or Guarantor or any creditor or claimant acting in
collusion with Borrower or any of the foregoing parties, (3) Guarantor or any
Affiliate of Guarantor formally consents in writing to or joins in an
application for the appointment of a custodian, receiver, or trustee for
Borrower or any portion of the Property (other than with respect to such an
application by Administrative Agent, or such an application to which
Administrative Agent consents), or (4) any transfer of the fee interest in the
Property or any material portions thereof, or direct and/or indirect transfers
of equity interests that is not a Permitted Transfer.

 

Nothing contained in Section 2 hereof shall limit Guarantor’s liability under
this Section 1.

 



 1 

 

 

Loan No. 1019350

 

2.NON-RECOURSE CARVE-OUT GUARANTY. In addition to the guarantee set forth in
Section 1 hereof, Guarantor further guarantees and promises to pay to
Administrative Agent and the Lenders, or order, on demand, in lawful money of
the United States, in immediately available funds, and to defend, indemnify and
hold harmless Administrative Agent and the Lenders, their directors, officers,
employees, successors and assigns from and against all losses, damages,
liabilities, claims, actions, judgments, court costs and legal and other
expenses (including, without limitation, reasonable attorneys’ fees and
expenses), other than any special or punitive damages, which Administrative
Agent or any Lender (except in their respective capacities as a tenant under any
lease of the Property or as a purchaser of the Property; provided, however, that
such exception shall not apply to Administrative Agent or any Lender or their
nominee in their capacity as owner or occupant (or a deed in lieu of
foreclosure) or the exercise of any remedies under the Loan Documents) actually
incur as a direct consequence of (a) the misapplication, in violation of the
Loan Documents, by Borrower or any of its Affiliates, of any rents, income,
issues or proceeds, if any, derived from the Property, including, without
limitation, security deposits (or letters of credit delivered by tenants in lieu
of security deposits and the proceeds thereof) which Borrower has received; (b)
the misapplication or misappropriation by Borrower, in violation of the Loan
Documents, of (i) proceeds paid to it under any insurance policy by reason of
damage, loss or destruction affecting any portion of the Property or (ii) any
proceeds or awards resulting from condemnation of all or any part of the
Property or any deed given in lieu thereof; (c) the fraud or willful misconduct
of, or conviction of a felony criminal act (including a plea of not guilty or no
contest) by Borrower, Borrower’s Affiliates or Guarantor in connection with the
Property and/or the Loan; (d) the intentional misrepresentation by Borrower,
Borrower’s Affiliates or Guarantor in connection with the Loan; (e) any
intentional waste by Borrower of the Property and/or Improvements, to the extent
funds from the Property are available to Borrower for such purpose after the
payment of all Operating Expenses and sums due and owing to Administrative Agent
and the Lenders under the Loan Documents; (f) Borrower’s breach of the covenants
set forth in Section 9.10 of the Loan Agreement, entitled “Special Covenants;
Single Purpose Entity”, which breach results in a consolidation of the assets of
Borrower with the assets of another person or entity and causes Administrative
Agent or any Lender material damage, cost, liability or expense; (g) Borrower’s
breach of the covenants set forth in Section 9.7 of the Loan Agreement, entitled
“Assignment” that does not result in full recourse under Section 1(4) of this
Guaranty; (h) Borrower’s failure to (x) maintain insurance as required by the
Loan Agreement to the extent funds generated by the Property are sufficient
therefor and Administrative Agent does not prevent Borrower’s use of such funds
for the payment of the costs to maintain such insurance, provided that
Guarantor’s liability hereunder for failure to maintain insurance shall be
limited to the extent the failure to maintain insurance is caused by Borrower’s
expenditure of such property-generated funds in a manner that is inconsistent
with the sound business judgment of owners of properties of similar size, scope,
location and class (for the avoidance of doubt, Borrower’s payments towards its
obligations to pay (I) taxes, assessments, levies and charges imposed on the
Property, (II) interest payments or other payments due under Loan Documents and
(III) payment of Property-level expenditures necessary for the protection of
human life and safety or otherwise to protect the Property shall be understood
to be within the application of Borrower’s sound business judgment) or (y) pay
all taxes, assessments, levies and charges imposed by any public or quasi-public
authority, or utility company which are or which may become a lien on the
Property, in each case, to the extent funds generated by the Property are
sufficient therefor and Administrative Agent does not prevent Borrower’s use of
such funds (to the full extent of any such charges that become a lien prior to
the date that Administrative Agent or its designee has taken title to the
Property either through foreclosure or a deed in lieu of foreclosure and not
including any such liens attributable to charges incurred by a receiver
following the appointment of such receiver); (i) if Borrower: (x) voluntarily
(which, for the avoidance of doubt, shall include the failure to pay any
mechanic, materialman or vendor who imposes a Lien on the Property)

 



 2 

 

 

Loan No. 1019350

 

encumbers the Property by any Lien securing indebtedness for borrowed money
(other than a Permitted Lien) without each Lender’s prior written consent or (y)
voluntarily incurs any indebtedness other than debt permitted under the terms of
Section 9.10(e) of the Loan Agreement, provided, however, that Guarantor shall
have no liability with respect to this clause (y) for failure to pay unsecured
trade payables and operational debt incurred in the ordinary course of business
if there is insufficient cash flow from the Property (or if reserve funds (if
any) held by Administrative Agent and specifically allocated for such payment
have not been made available to Borrower by Administrative Agent to pay such
outstanding amounts); and/or (j) if in connection with the Administrative
Agent’s foreclosure of the lien of the Deed of Trust on Borrower’s interest in
the Property pursuant to the Deed of Trust, Borrower raises or seeks a defense,
judicial intervention or injunctive or other equitable relief of any kind and
such defense, judicial intervention or injunctive or other equitable relief or
right raised or asserted is determined by a final non-appealable judgment by a
court of competent jurisdiction to have been intentionally raised or asserted in
bad faith to prevent, delay or otherwise hinder Administrative Agent’s exercise
of such foreclosure.

 

For purposes of the foregoing, (i) a foreclosure (or conveyance in lieu) of the
collateral securing the Loan (or exercise of remedial rights or actions taken by
a servicer, trustee, Administrative Agent or any agent thereof) shall not be
deemed a transfer in violation of the Loan Documents, (ii) Borrower will not
have any liability with respect to actions taken from and after such time as
Sponsor no longer Controls the Property as a result of foreclosure, assignment
in lieu of foreclosure or other remedial action and the transfer of title to
Administrative Agent or its agent or designee in connection therewith and (iii)
“Borrower’s Affiliates” shall mean Affiliates that are Controlled by, or under
common Control with, Borrower.

 

3.REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Administrative Agent may from time to time, and without first
requiring performance by Borrower or exhausting any or all security for the
Loan, bring any action at law or in equity or both to compel Guarantor to
perform its obligations hereunder, and to collect in any such action
compensation for all out-of-pocket costs and expenses (including reasonable fees
of outside counsel) actually incurred by Administrative Agent in the enforcement
hereof or the preservation of the Lenders’ rights hereunder.

 

4.RIGHTS OF ADMINISTRATIVE AGENT AND LENDERS. Administrative Agent and Lenders,
without giving notice to Guarantor or obtaining Guarantor’s consent and without
affecting the liability of Guarantor, from time to time, may: (a) renew or
extend all or any portion of Borrower’s obligations under the Notes or any of
the other Loan Documents; (b) declare all sums owing to Administrative Agent and
the Lenders under the Notes and the other Loan Documents due and payable upon
the occurrence and during the continuance of a Default; (c) make changes in the
dates specified for payments of any sums payable in periodic installments under
the Notes or any of the other Loan Documents; (d) otherwise enter into
modifications of the terms of any of the other Loan Documents (other than Loan
Documents to which Guarantor is a party to); (e) take and hold security for the
performance of Borrower’s obligations under the Notes or the other Loan
Documents and exchange, enforce, waive and release any such security, or impair
or fail to perfect any lien on or security interest in any such security; (f)
apply such security and direct the order or manner of sale thereof as
Administrative Agent in its discretion may determine; (g) release, substitute or
add any one or more endorsers of the Notes or guarantors of Borrower’s
obligations under the Notes or the other Loan Documents; (h) apply payments
received by Administrative Agent from Borrower to any obligations of Borrower to
Administrative Agent and/or the Lenders, in such order as Administrative Agent
shall determine in its sole discretion, whether or not any such obligations are
covered by this Guaranty; (i) assign

 



 3 

 

 

Loan No. 1019350

 

this Guaranty in whole or in part, to the holder of the Notes (or any Note); and
(j) assign, transfer or negotiate all or any part of the indebtedness guaranteed
by this Guaranty.

 

5.GUARANTOR’S WAIVERS. Guarantor waives: (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or any other
person, or by reason of the cessation or limitation of the liability of Borrower
from any cause other than full payment of all sums payable under the Notes or
any of the other Loan Documents; (b) any defense based upon any lack of
authority of the officers, directors, partners, members, managers or agents
acting or purporting to act on behalf of Borrower or any principal of Borrower
or any defect in the formation of Borrower or any principal of Borrower; (c) any
defense based upon the application by Borrower of the proceeds of the Loan for
purposes other than the purposes represented by Borrower to Administrative Agent
or Lenders or intended or understood by Administrative Agent, Lenders or
Guarantor; (d) any and all rights and defenses arising out of an election of
remedies by Administrative Agent or Lenders, even though that election of
remedies, such as nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Guarantor’s rights of subrogation and
reimbursement against the principal by operation of applicable laws, including,
without limitation, Section 580d of the California Code of Civil Procedure; (e)
any defense based upon Administrative Agent’s or any Lender’s failure to
disclose to Guarantor any information concerning Borrower’s financial condition
or any other circumstances bearing on Borrower’s ability to pay all sums payable
and perform its obligations under the Notes or any of the other Loan Documents;
(f) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal; (g) any defense based upon
Administrative Agent’s or any Lender’s election, in any proceeding instituted
under 11 U.S.C. §101 et seq., as the same may be amended from time to time (the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code or any successor statute; (h) any defense based upon any borrowing or any
grant of a security interest under the Bankruptcy Code; (i) any right of
subrogation, any right to enforce any remedy which Administrative Agent or any
Lender may have against Borrower and any right to participate in, or benefit
from, any security for the Notes or the other Loan Documents now or hereafter
held by Administrative Agent or any Lender; (j) presentment, demand, protest and
notice of any kind; (k) any right or claim of right to cause a marshalling of
Borrower’s assets or the assets of any other party now or hereafter held as
security for Borrower’s obligations; and (l) the benefit of any statute of
limitations affecting the liability of Guarantor hereunder or the enforcement
hereof. Guarantor further waives any and all rights and defenses that Guarantor
may have because any portion of Borrower’s debt is secured by real property;
this means, among other things, that: (1) Administrative Agent may collect from
Guarantor without first foreclosing on any real or personal property collateral
pledged by Borrower; (2) if Administrative Agent forecloses on any real property
collaterally pledged by Borrower, then (A) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) Administrative
Agent may collect from Guarantor even if Administrative Agent, by foreclosing on
the real property collateral, has destroyed any right Guarantor may have to
collect from Borrower. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses Guarantor may have because
Borrower’s debt is secured by real property. These rights and defenses being
waived by Guarantor include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure. Without limiting the generality of the foregoing or any other
provision hereof, Guarantor further expressly waives, to the extent permitted by
Applicable Law, any and all rights and defenses, including without limitation
any rights of subrogation, reimbursement, indemnification and contribution,
which might otherwise be available to Guarantor under California Civil Code
Sections 2787 to 2855, inclusive, 2899 and 3433, or under California Code of
Civil Procedure

 



 4 

 

 

Loan No. 1019350

 

Sections 580a, 580b, 580d and 726, or any of such sections. Without limiting the
generality of the foregoing or any other provision hereof, Guarantor further
expressly waives to the extent permitted by Applicable Law any and all rights
and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to Guarantor under applicable law. Guarantor agrees that the
performance of any act or any payment which tolls any statute of limitations
applicable to the Notes or any of the other Loan Documents shall similarly
operate to toll the statute of limitations applicable to Guarantor’s liability
hereunder. Guarantor further covenants that this Guaranty shall remain and
continue in full force and effect as to any modification, extension or renewal
of any of the Loan Documents, that Administrative Agent and the Lenders shall
not be under a duty to protect, secure or insure any security or lien provided
by the Deed of Trust or other such collateral, and that other indulgences or
forbearance may be granted under any or all of such documents, all of which may
be made, done or suffered without notice to, or further consent of, Guarantor.

 

6.GUARANTOR’S WARRANTIES. Guarantor warrants and acknowledges that: (a) Lenders
would not make the Loan but for this Guaranty; (b) Guarantor has reviewed all of
the terms and provisions of the Loan Agreement and the other Loan Documents; (c)
there are no conditions precedent to the effectiveness of this Guaranty; (d)
Guarantor has established adequate means of obtaining from sources other than
Administrative Agent or the Lenders, on a continuing basis, financial and other
information pertaining to Borrower’s financial condition, the Property and
Borrower’s activities relating thereto and the status of Borrower’s performance
of its obligations under the Loan Documents, and Guarantor agrees to keep
adequately informed from such means of any facts, events or circumstances which
might in any way affect Guarantor’s risks hereunder and neither Administrative
Agent nor any Lender has made any representation to Guarantor as to any such
matters; (e) Guarantor has all requisite power and authority to own or lease its
property and to carry on its own business as now conducted; (f) Guarantor has
the full limited liability company power and authority to execute and deliver
this Guaranty and to perform its obligations hereunder; the execution, delivery
and performance of this Guaranty by Guarantor has been duly and validly
authorized; and all requisite limited liability company action has been taken by
Guarantor to make this Guaranty valid and binding upon Guarantor, enforceable in
accordance with its terms; (g) neither any Loan Party nor any of its
subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction that would be reasonably likely to have a Material Adverse Effect;
(h) Guarantor’s execution of, and compliance with, this Guaranty will not result
in the breach of any term or provision of the operating agreement or other
governing instrument of Guarantor, or result in the breach of any term or
provision of, or conflict with or constitute a default under, or, to Guarantor’s
knowledge result in the acceleration of any obligation under any material
agreement, indenture or loan or credit agreement or other instrument to which
the Guarantor is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Guarantor is subject; (i)
intentionally deleted; (j) to Guarantor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, if decided
adversely against Guarantor, is reasonably likely to, either in any one instance
or in the aggregate, result in any material adverse change in the business,
operations, financial condition, properties or assets of Guarantor, or in any
material impairment of the right or ability of Guarantor to carry on its
business substantially as now conducted, or in any material liability on the
part of Guarantor, or which would draw into question the validity of this
Guaranty or of any action taken or to be taken in connection with the
obligations of Guarantor contemplated herein, or which would be likely to impair
materially the ability of Guarantor to perform under the terms of this Guaranty;
(k) Guarantor does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Guaranty; (l)
no approval, authorization, order, license or consent of, or registration or
filing with, any governmental authority or other person, and no

 



 5 

 

 

Loan No. 1019350

 

approval, authorization or consent of any other party is required in connection
with this Guaranty; (m) this Guaranty constitutes a valid, legal and binding
obligation of Guarantor, enforceable against it in accordance with the terms
hereof; (n) intentionally deleted; (o) Guarantor is not and will not be, as a
consequence of the execution and delivery of this Guaranty, impaired or rendered
“insolvent,” as that term is defined in the Bankruptcy Code, or otherwise
rendered unable to pay its debts as the same mature and will not have thereby
undertaken liabilities in excess of the present fair value of its assets; and
(p) the most recent financial statements of Guarantor previously delivered to
Administrative Agent are true and correct in all material respects, have been
prepared in accordance with GAAP or International Financial Reporting Standards
consistently applied (or other principles acceptable to Administrative Agent)
and fairly present the financial condition of Guarantor as of the respective
dates thereof, and no material adverse change has occurred in the financial
condition of Guarantor since the respective dates thereof. Notwithstanding the
use of GAAP or International Financial Reporting Standards, the calculation of
liabilities shall NOT include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option For Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount. Guarantor acknowledges and agrees that
Lenders may request and obtain additional information from third parties
regarding any of the above, including, without limitation, credit reports.

 

7.SUBORDINATION. Guarantor subordinates all present and future indebtedness
owing by Borrower to Guarantor to the obligations at any time owing by Borrower
to Administrative Agent and the Lenders under the Notes and the other Loan
Documents. Guarantor assigns all such indebtedness to Administrative Agent as
agent for the Lenders as security for this Guaranty, the Notes and the other
Loan Documents. Guarantor agrees to make no claim for such indebtedness until
all obligations of Borrower under the Notes and the other Loan Documents have
been fully discharged. Guarantor agrees that it will not take any action or
initiate any proceedings, judicial or otherwise, to enforce Guarantor’s rights
or remedies with respect to any such indebtedness, including without limitation
any action to enforce remedies with respect to any defaults under such
indebtedness or to any collateral securing such indebtedness or to obtain any
judgment or prejudgment remedy against Borrower or any such collateral.
Guarantor also agrees that it will not commence or join with any other creditor
or creditors of Borrower in commencing any bankruptcy, reorganization or
insolvency proceedings against Borrower. Guarantor further agrees not to assign
all or any part of such indebtedness unless Administrative Agent is given prior
notice and such assignment is expressly made subject to the terms of this
Guaranty (including, but not limited to, the assignment to Administrative Agent
as agent for the Lenders set forth herein). If Administrative Agent so requests,
(a) all instruments evidencing such indebtedness shall be duly endorsed and
delivered to Administrative Agent, (b) all security for such indebtedness shall
be duly assigned and delivered to Administrative Agent, (c) such indebtedness
shall be enforced, collected and held by Guarantor as trustee for Administrative
Agent and Lenders and shall be paid over to Administrative Agent on account of
the Loan but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty, and (d) Guarantor shall
execute, file and record such documents and instruments and take such other
action as Administrative Agent deems necessary or appropriate to perfect,
preserve and enforce Administrative Agent’s and Lenders’ rights in and to such
indebtedness and any security therefor. If Guarantor fails to take any such
action, Administrative Agent, as attorney-in-fact for Guarantor, is hereby
authorized to do so in the name of Guarantor. The foregoing power of attorney is
coupled with an interest and cannot be revoked.

  



 6 

 

 

Loan No. 1019350

 

8.BANKRUPTCY OF BORROWER. The validity of this Guaranty and the obligations of
Guarantor hereunder shall in no way be terminated, affected or impaired by
reason of the commencement of a case under the Bankruptcy Code by or against any
person obligated under the Loan Documents. If Borrower shall have taken
advantage of, or be subject to the protection of, any provision in the
Bankruptcy Code, the effect of which is to prevent or delay Administrative Agent
or any Lender from taking any remedial action against the Borrower, including
the exercise of any option Administrative Agent or Lenders have to declare the
obligations guaranteed hereunder to be due and payable on the happening of any
default or event by which, under the terms of the Loan Documents, such
obligations shall become due and payable, Administrative Agent may, as against
Guarantor, nevertheless, declare such obligations due and payable and enforce
any or all of its and the Lenders’ rights and remedies against Guarantor
provided for herein. In any bankruptcy or other proceeding in which the filing
of claims is required by law, Guarantor shall file all claims which Guarantor is
so required to file against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Administrative Agent, for the benefit of the
Lenders, all rights of Guarantor thereunder. If Guarantor does not file any such
claim, Administrative Agent, as attorney-in-fact for Guarantor, is hereby
authorized to do so in the name of Guarantor or, in Administrative Agent’s
discretion, to assign the claim to a nominee and to cause proof of claim to be
filed in the name of Administrative Agent’s nominee. The foregoing power of
attorney is coupled with an interest and cannot be revoked. Administrative Agent
or its nominee shall have the right, in its reasonable discretion, to accept or
reject any plan proposed in such proceeding and to take any other action which a
party filing a claim is entitled to do. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Administrative Agent, to be credited first against all
obligations other than the Guaranteed Obligations, and then to the Guaranteed
Obligations, the amount payable on such claim and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Administrative Agent, for the
benefit of the Lenders, all of Guarantor’s rights to any such payments or
distributions; provided, however, Guarantor’s obligations hereunder shall not be
satisfied or credited except to the extent that Administrative Agent receives
cash by reason of any such payment or distribution. If Administrative Agent
receives anything hereunder other than cash, the same shall be held as
collateral for the Guaranteed Obligations. The liability of Guarantor hereunder
shall be reinstated and revised, and the rights of Administrative Agent and the
Lenders shall continue, with respect to any amount at any time paid by Borrower
on account of the Guaranteed Obligations which Administrative Agent or the
Lenders shall be legally required to restore or return upon the bankruptcy,
insolvency or reorganization of Borrower or for any other reasons, all as though
such amount had not been paid. If all or any portion of the obligations
guaranteed hereunder are paid or performed, the obligations of Guarantor
hereunder shall continue and shall remain in full force and effect in the event
that all or any part of such payment or performance is avoided or recovered
directly or indirectly from Administrative Agent or any Lender as a preference,
fraudulent transfer or otherwise under the Bankruptcy Code or other similar
laws, irrespective of (a) any notice of revocation given by Guarantor prior to
such avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.



 

9.LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Guarantor agrees
that any Lender may elect, at any time, in accordance with the Loan Documents,
to sell, assign, or grant participations in all or any portion of its rights and
obligations under the Loan Documents and this Guaranty, and that any such sale,
assignment or participation may be to one or more financial institutions,
private investors, and/or other entities, at such Lender’s sole discretion.
Guarantor further agrees that Administrative Agent or any Lender may disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and

 



 7 

 

 

Loan No. 1019350

 

information (including, without limitation, all financial information) which has
been or is hereafter provided to or known to Administrative Agent or such Lender
with respect to: (a) the Property and its operations; (b) any party connected
with the Loan (including, without limitation, the Guarantor, Borrower, any
partner, joint venturer or member of Borrower, any constituent partner, joint
venturer or member of Borrower, any other guarantor and any non-borrower
trustor); and/or (c) any lending relationship other than the Loan which
Administrative Agent or such Lender may have with any party connected with the
Loan, as long as in each case Administrative Agent or Lenders, as applicable,
delivers such information on a confidential basis as and to the extent required
by (x) the Loan Documents, or (x) any existing confidentiality agreements then
in effect between such party and Guarnator. In connection with any such sale,
assignment or participation, Guarantor further agrees that this Guaranty shall
be sufficient evidence of the obligations of Guarantor to each purchaser or
assignee and upon written request by Administrative Agent, Guarantor shall,
within thirty (30) days after request by Administrative Agent (but not more
frequently than twice in any calendar year), (x) deliver to Administrative Agent
an estoppel certificate, in form and substance reasonably acceptable to
Administrative Agent, verifying for the benefit of Administrative Agent and any
such other party the status, terms and provisions of this Guaranty to the
knowledge of the officer delivering such certificate, and (y) at the sole cost
and expense of the requesting party, enter into such amendments or modifications
to this Guaranty or the Loan Documents as may be reasonably required in order to
evidence any such sale or assignment, provided such amendment or modification
shall have no adverse impact on Guarantor.

 

Anything in this Guaranty to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Guaranty,
including this Section, any Lender may at any time and from time to time pledge
and assign, or grant a security interest in, all or any portion of its rights
under all or any of the Loan Documents to a Federal Reserve Bank or as otherwise
set forth in the Loan Documents; provided that no such pledge or assignment, or
grant of a security interest, shall release such Lender from its obligations
thereunder.

 

10.ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a
continuing guaranty of payment and not of collection and cannot be revoked by
Guarantor and shall continue to be effective with respect to any indebtedness
referenced in Sections 1 and 2 hereof arising or created after any attempted
revocation hereof. The obligations of Guarantor hereunder shall be in addition
to and shall not limit or in any way affect the obligations of Guarantor under
any other existing or future guaranties or indemnities unless said other
guaranties or indemnities are expressly modified or revoked in writing. This
Guaranty is independent of the obligations of the Borrower under the Notes, the
Deed of Trust, the Hazardous Materials Indemnity Agreement and the other Loan
Documents. Guarantor hereby authorizes and empowers Administrative Agent to
exercise, in its sole discretion, any rights and remedies, or any combination
thereof, which may then be available, since it is the intent and purpose of
Guarantor that the obligations hereunder shall be absolute, independent,
irrevocable and unconditional under any and all circumstances. Administrative
Agent may bring a separate action to enforce the provisions hereof against
Guarantor without taking action against Borrower or any other party or joining
the Borrower or any other party as a party to such action. Except as otherwise
provided in this Guaranty, this Guaranty is not secured and shall not be deemed
to be secured by any security instrument unless such security instrument
expressly recites that it secures this Guaranty.

 

11.REPORTING REQUIREMENTS. At all times during which any indebtedness remains
outstanding pursuant to the Loan Documents, Guarantor shall comply with the
reporting requirements relating to Guarantor set forth in Section 10.1(b) and
10.1(c) of the Loan Agreement.

 



 8 

 

 

Loan No. 1019350

 

12.INTEREST. Any amounts that become due and payable by Guarantor under this
Guaranty, if not paid within ten (10) days after demand therefor, shall bear
interest at a rate per annum equal to the Alternate Rate from the date of demand
to the date that such sums are paid to Administrative Agent. The foregoing shall
be without any double-counting with interest paid on the Guaranteed Obligations
which interest is itself part of the Guaranteed Obligations.

 

13.ATTORNEYS’ FEES; ENFORCEMENT. If any attorney is engaged by Administrative
Agent to enforce or defend any provision of this Guaranty or to collect any sums
owed by Guarantor under this Guaranty, with or without the filing of any legal
action or proceeding, Guarantor shall pay to Administrative Agent, promptly upon
demand all attorneys’ fees and costs incurred by Administrative Agent in
connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Notes as specified therein.

 

14.RULES OF CONSTRUCTION. The term “person” as used herein shall include any
individual, company, trust or other legal entity of any kind whatsoever. If this
Guaranty is executed by more than one person, the term “Guarantor” shall include
all such persons. When the context and construction so require, all words used
in the singular herein shall be deemed to have been used in the plural and vice
versa. All headings appearing in this Guaranty are for convenience only and
shall be disregarded in construing this Guaranty.

 

15.CONSTRUCTION OF DOCUMENTS. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Guaranty and that this Guaranty shall not be subject to
the principle of construing their meaning against the party which drafted same.

 

16.GOVERNING LAW.

 

(a)       THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND DELIVERED
BY GUARANTOR AND ACCEPTED BY ADMINISTRATIVE AGENT AND LENDERS IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN WERE DISBURSED FROM THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. GUARANTOR ACKNOWLEDGES AND AGREES THAT, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN
THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS GUARANTY AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER, AND UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS GUARANTY, AND THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)       GUARANTOR HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS

 



 9 

 

 

Loan No. 1019350

 

PROPERTIES, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK
WITH RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING
UNDER THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY. GUARANTOR FURTHER
CONSENTS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE COUNTY AND STATE IN WHICH
ANY OF THE PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY
MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO THE PROPERTY. GUARANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND
IRREVOCABLY, AT THE ADDRESSES SET FORTH IN SECTION 21 HEREOF IN CONNECTION WITH
ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO SUCH
PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO
THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN
THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE
AGENT OR ANY LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO
COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY JURISDICTION.

 

(c)       PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO GUARANTOR AT ITS ADDRESS REFERRED TO ABOVE.

 

17.MISCELLANEOUS. Time is of the essence with respect to every provision hereof.
The provisions of this Guaranty will bind and benefit the heirs, executors,
administrators, legal representatives, nominees, successors and assigns of
Guarantor, Administrative Agent and each Lender; provided that Guarantor may not
assign any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of all of the Lenders (and any
attempted such assignment without such consent shall be null and void). The
liability of all persons and entities who are in any manner obligated hereunder
shall be joint and several. If any provision of this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed from this Guaranty and the
remaining parts shall remain in full force as though the invalid, illegal or
unenforceable portion had never been part of this Guaranty. This Guaranty may be
executed in one or more counterparts by some or all of the parties hereto, each
of which counterparts shall be an original and all of which together shall
constitute a single agreement of Guaranty. The failure of any party hereto to
execute this Guaranty, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. This Guaranty shall be deemed to
be continuing in nature and shall remain in full force and effect and shall
survive the exercise of any remedy by Administrative Agent or any Lender under
the Deed of Trust or any of the other Loan Documents, including without
limitation any foreclosure or deed in lieu thereof.

 

18.JOINT AND SEVERAL LIABILITY. The liability of the Guarantor hereunder shall
be joint and several with any other guarantors of the Borrower’s obligations
under the Notes and the other Loan Documents.

 



 10 

 

 

Loan No. 1019350

 

19.ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Administrative Agent’s and each
Lender’s consideration for entering into this transaction, Administrative Agent
and each Lender has specifically bargained for the waiver and relinquishment by
Guarantor of all such defenses, and (d) Guarantor has had the opportunity to
seek and receive legal advice from skilled legal counsel in the area of
financial transactions of the type contemplated herein. Given all of the above,
Guarantor does hereby represent and confirm to Administrative Agent and each
Lender that Guarantor is fully informed regarding, and that Guarantor does
thoroughly understand: (i) the nature of all such possible defenses, and (ii)
the circumstances under which such defenses may arise, and (iii) the benefits
which such defenses might confer upon Guarantor, and (iv) the legal consequences
to Guarantor of waiving such defenses. Guarantor acknowledges that Guarantor
makes this Guaranty with the intent that this Guaranty and all of the informed
waivers herein shall each and all be fully enforceable by Administrative Agent
and each Lender, and that Administrative Agent and each Lender is induced to
enter into this transaction in material reliance upon the presumed full
enforceability thereof.

 

20.WAIVER OF RIGHT TO TRIAL BY JURY. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING
UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR THERETO OR ANY OF THEM WITH RESPECT TO
THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
GUARANTOR HEREBY AGREES AND CONSENTS THAT ADMINISTRATIVE AGENT OR ANY LENDER MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT BY GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY
JURY.

 

21.NOTICES. Notices to be given hereunder shall be given (and deemed received)
in accordance with the terms of Section 13.4 of the Loan Agreement, addressed,
if to Administrative Agent and Lenders, as set forth in the Loan Agreement, and,
if to Guarantor, as follows:

 

Guarantor:

Brookfield DTLA Holdings LLC

c/o Brookfield Properties, Inc.

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: Mark Brown

 

With a copy to:

Brookfield DTLA Holdings LLC

c/o Brookfield Properties, Inc.

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281



  



 11 

 

 

Loan No. 1019350

 



 

Attention: General Counsel

 

With a copy to:

Goodwin Proctor LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Freddie Akrouche, Esq.



 

22.ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered pursuant
to this Guaranty shall be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by
the Administrative Agent or the Guarantor) provided that the foregoing shall not
be applicable to any Lender that has notified the Administrative Agent and
Guarantor that it cannot or does not want to receive electronic communications.
The Administrative Agent or the Guarantor may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic delivery
pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered one (1) Business Day after the date and time on which the
Administrative Agent or Guarantor posts such documents or the documents become
available on a commercial website and the Administrative Agent or Guarantor
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next Business
Day for the recipient. Notwithstanding anything contained herein, in every
instance the Guarantor shall be required to deliver paper copies of any
documents to the Administrative Agent or to any Lender that requests such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Guarantor with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
Notwithstanding anything to the contrary contained above, no notice (including,
without limitation, any default notice) given to or by Guarantor under this
Guaranty shall be covered by this Section 22.

 

23.INTEGRATION. This Guaranty represents the final agreement between the parties
with respect to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the parties
with respect to such subject matter. There are no oral agreements between the
parties. This instrument may be amended only in an instrument in writing
executed by the parties.

 

24.LIMITED RECOURSE. The members and other direct or indirect owners of
Guarantor and its officers, directors, partners, members, shareholders,
principals, managers, trustees, agents and affiliates shall have no personal
liability for and none of their assets shall be subject to a claim arising out
of the obligations of Guarantor hereunder or under any of the other Loan
Documents.

 

25.RESERVED.

 

26.OUTSIDE SOURCES. Notwithstanding anything contained herein to the contrary,
no amounts paid on account of the Loan shall constitute a payment under this
Guaranty unless (a) payment is

 



 12 

 

 

Loan No. 1019350

 

made after the occurrence of a Default and Administrative Agent’s exercise of
any remedies in connection therewith and (b) Guarantor makes payment directly to
Administrative Agent with funds from Outside Sources (hereinafter defined).
“Outside Sources” shall mean funds belonging to Guarantor which are not derived
directly or indirectly from the ownership, operation, sale or liquidation of the
Property (including, but not limited to, insurance proceeds, condemnation
awards, rents and any other proceeds paid or payable with respect to the
Property).

 

27.DEFINED TERMS; USAGES. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Guaranty
may be used interchangeably in singular or plural form, and the word “Property”
shall mean “the Property, including any individual parcel of real property and
improvements constituting a part thereof”. The terms “include(s)” and
“including” shall mean “include(s), without limitation” and “including, without
limitation”, respectively.

 

28.TAXES. Taxes in respect of this Guaranty shall be paid by Guarantor as
required by Section 2.11 of the Loan Agreement (with the understanding and
agreement of Guarantor that, for purposes hereof, Guarantor shall have the same
payment and reimbursement obligations as the Borrower under such Section 2.11
even though Guarantor is not specifically referenced in such Section 2.11, and
by accepting the benefits hereof, Administrative Agent agrees that it will
comply with such Section 2.11).

 

[Signature pages follow]

 

 13 

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date
appearing on the first page of this Guaranty.

 



  “GUARANTOR”      

BROOKFIELD DTLA HOLDINGS LLC,

a Delaware limited liability company

              By: /s/ Scott Selig     Name: Scott Selig     Title: Authorized
Signatory

 

[Signature page - Limited Guaranty]

 



 



 